               Case 5:18-cr-00258-EJD Document 842 Filed 06/18/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           Robert.Leach@usdoj.gov

10 Attorneys for United States of America

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                   )   Case No. 18-CR-00258 EJD
                                                 )
15           Plaintiff,                          )   UNITED STATES’ SUPPLEMENTAL
                                                 )   MATERIAL IN ADVANCE OF DAUBERT
16      v.                                       )   HEARING
                                                 )
17   ELIZABETH HOLMES,                           )   Date: June 30, 2021
                                                 )   Time: 9:00 a.m.
18           Defendant.                          )   Court: Hon. Edward J. Davila
                                                 )
19                                               )

20

21

22

23

24

25

26

27

28

     U.S.’ SUPPLEMENTAL MATERIAL,
     CASE NO. 18-258 EJD                         1
              Case 5:18-cr-00258-EJD Document 842 Filed 06/18/21 Page 2 of 2




 1          On May 21, 2021, the Court issued an Order Re: Holmes’ Motion to Exclude Expert Opinion

 2 Testimony of Dr. Stephen Master Under Rules 401-403 and 702. The Court “conclude[d] that a Daubert

 3 hearing is appropriate to assess the reliability of Dr. Master’s methodology, which he employed to

 4 provide testimony and opinions about chloride, potassium, bicarbonate, HIV, HbA1c, hCG, cholesterol,

 5 calcium, and sodium.” ECF No. 797 at 11. The Court has scheduled the hearing for June 30, 2021, at

 6 9:00 a.m. The Court also has ordered that “[a]ny supplemental material the Government plans to rely on

 7 at the hearing shall be filed no later than ten business days before the hearing.” ECF No. 797 at 11. In

 8 accordance with this direction, the government respectfully submits the attached Supplement to Expert

 9 Report of Stephen Master.

10 DATED: June 18, 2021                                         Respectfully submitted,

11                                                              STEPHANIE M. HINDS
                                                                Acting United States Attorney
12

13                                                              ________________________
                                                                JEFF SCHENK
14                                                              JOHN C. BOSTIC
                                                                ROBERT S. LEACH
15                                                              KELLY I. VOLKAR
                                                                Assistant United States Attorneys
16

17

18
19

20

21

22

23

24

25

26

27

28

     U.S.’ SUPPLEMENTAL MATERIAL,
     CASE NO. 18-258 EJD                            2
